ITEMID: 001-61542
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF SESZTAKOV v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 with regard to length;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Inadmissible under Art. 6-1 with regard to fairness, Art. 8 and P1-1
JUDGES: Gaukur Jörundsson
TEXT: 4. The applicant was born in 1959 and lives in Somlóvásárhely, Hungary.
5. On 6 May 1993 the applicant's wife requested the Ajka District Court to hold a preliminary hearing with a view to instituting divorce proceedings. In turn, on 7 July 1993 the applicant brought an action before the District Court claiming maintenance for the couple's son, who was at the time in the applicant's care. The District Court held hearings on the maintenance claim on 13 September and 3 November 1993. On the latter date the applicant's wife formally filed for divorce. The divorce proceedings were subsequently joined to the claim for maintenance.
6. In the joined proceedings, hearings took place on 27 April, 17 June, 16 September and 31 October 1994, 3 February and 5 April 1995.
7. On the latter date the District Court pronounced, in a partial decision, the couple's divorce. In line with the parties' agreement, it granted the mother custody of their son. The court ordered the applicant to pay maintenance, regulated his right of access to the boy and ordered the parties to share the use of their flat which was in common ownership. The court relied on the testimonies of numerous witnesses, including a social worker, the applicant's two step-children born out of the mother's previous marriage, and the couple's son.
8. On the applicant's appeal of 12 May 1995, the Veszprém County Regional Court held a hearing on 26 September 1995. At a hearing on 10 October 1995 the Regional Court allowed the applicant's appeal and amended the District Court's decision in the part concerning the amount of maintenance and the details of his access rights.
9. On 13 December 1995 the proceedings were resumed before the District Court in respect of the division of the matrimonial property. A hearing was held on 13 December 1995.
A further hearing took place on 21 February 1996. On the latter date the District Court decided to obtain various expert opinions.
10. On 31 May and 23 July 1996, respectively, property and valuation experts submitted their opinions.
11. At a hearing on 18 October 1996 the District Court appointed a motor-vehicle expert to prepare an opinion. On 12 December 1996 the expert was urged to submit his opinion. On 31 December 1996 the expert informed the court that the applicant could not be located at the address notified to him. On 17 February 1997 the expert was requested to submit an opinion as soon as possible. On 27 February 1997 the expert submitted his opinion.
12. Further hearings were held on 28 April, 12 May and 17 November 1997. Meanwhile, on 6 June 1997 the applicant requested further expert evidence to be taken. Although it experienced difficulties in finding an expert jeweller, the District Court finally appointed one on 27 February 1998 and requested the parties to contact him. On 30 July 1998 the expert submitted his opinion.
13. On 28 September 1998 an expert psychologist submitted his opinion. A hearing scheduled for 28 October 1998 was adjourned at the applicant's request.
14. The next hearing took place on 20 January 1999. The District Court ordered the property expert to complete his opinion of 31 May 1996, taking into account any possible changes which might have occurred in the meantime. On 19 March 1999 the District Court requested the expert to proceed as a matter of urgency. On 24 March 1999 the expert submitted his opinion, which was based on an on-site inspection of the property.
15. Further hearings took place on 27 September and 25 October 1999. On the latter date both the applicant and his representative failed to appear before the court. Meanwhile, the District Court made enquiries with the parties' bank as regards the mortgage situation of their flat. On 29 October 1999 the court requested the parties to waive their rights to secrecy in respect of their bank details. The waivers were sent to the bank on 17 November 1999. On 28 December 1999 the District Court made a further enquiry with the bank as regards payments transferred from the parties' bank account to cover housing expenses. On 24 January 2000 the District Court ordered the applicant to submit his waiver in the form required by the bank. The bank submitted the requested banking details on 27 March 2000.
16. At the hearings of April and 22 May 2000 several witnesses were heard on the use of the parties' flat. On the latter date the District Court carried out an inspection of the flat.
17. On 13 December 2000 the District Court ruled on the division of the matrimonial property. On 20 and 27 December 2000, respectively, the applicant and the defendant appealed.
18. The Veszprém County Regional Court held hearings on 20 February, 1 and 20 March 2001. During this period the parties were involved in negotiations aimed at reaching an agreement on the sale of their flat. On the parties' joint request of 28 March 2001, the Regional Court discontinued the proceedings on 3 April 2001 and annulled the decision of 13 December 2000.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
